Title: To George Washington from Patrick Dennis, 22 June 1790
From: Dennis, Patrick
To: Washington, George



New York June 22d 1790

In order to remove any Objections, to the subscribers Acct of Compe⟨n⟩sation for services renderd during the late War, and for which he has recived any reward, for Services principally undertaken, by the particular Instructions of the Commander in Chief—he hereby humbly begs leave to state some circumstances, which may probably occur to the President—praying that he may be pleased to give a Sanction, to such as may to his Excellency, to have been under his direction—which may enable to the settelment of his Acct by the Auditor of the Treasury.
In the begining of 1776 by a Resolve of Congress was engaged one of the Commps. for building two Frigates in this State.
Being thus in public Service, General Mifflin requested me to fitt out armed Vessels, purcure metearals for fire Ships &c. &c.
The Commander in Chief was pleased, to call on me in Counsal with his Genl Officers, at the same time requested me, to take a survey of the North river Channel, near Fort Washington, with an Acct of the ships in the harbour and make a return thereof, soon after the Commander, in Chief sent for me and gave Positive Orders, that I shol’d take charge of all the Vessels &c. ⟨prepard⟩, and sink them, in order to stop the progress of the enemys Shi⟨pping⟩, going up the North river.

This duty took me from home at a very emportant time as to my privet intrist which fell a Sacerefice, to the enemy.
In 1777 the Commander in Chief directed, my attendence ask’d many questions as to the Coast, and Navigation, desired to know if any persons with us was acquainted—And concluded that he should expect that I w⟨o⟩ld Invarably be at home, hold myself in rediness to his call—in consequence of which order, I could not feel my self at Liberty to attend or engage, in any Buisness but considering myself under the Immediate Command of his Excellency, with a horse kept for the sole purpose waited, for and executed whatever Orders were by him directed to me through the course of the War.
The duty that engaged my greatest attention and most expence was that of securing two pilots, in New York, four times was I at black point, and at Elizabeth town point a grate number of times, expecting to have had an enterveu (on Nightes appointed) but did not succeed.
Made my report to the Commander in Chief, who was pleas’d to tell me he had this buisness much at Heart, and wish’d to have it accomplish I then went within the Enemys lines, on Staten Island, where I effected this buisness—All of which caused my unremitted attention, and attendance ever necessary, as the Signals I was to give ware confind to myself. The whole of which he most humbly submits to his Excellency.
